Title: To George Washington from Henry Laurens, 20–21 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    20th[–21] November [1778]
  
I beg leave to refer to what I had the honor of writing to Your Excellency under the 18th Instant by Humphrey.
I was Yesterday honor’d with Your Excellency’s Letters of the 11th and 12th which were immediately presented to Congress, the former is committed to the Board of War, the other to the Committee on the Marquis de la Fayette’s Letters.
Inclosed with this will be found an Act of Congress of the 17th Instant for a general Thanksgiving to be observed throughout the United States on Wednesday the 30th of December next. An Act of the 19th for exchanging Officers of the Convention Troops for American Officers in the actual possession, or within the power of the Enemy; and also three Copies of the Treaties of Amity and Commerce, and of Alliance eventual and defensive between His Most Christian Majesty and the United States of America. The transmission of this Paper to Your Excellency in particular, is a circumstance which I have long wished for. I have the honor to be &c.
  
  
  
  
P.S. I detained this Bearer all yesterday, hoping Congress would have enabled me to have made necessary returns to Your Excellency’s unanswer’d Letters—’tis now early the 21st.
  
